NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0473-16T2


TOWNSHIP OF GREENWICH, a
Municipal Corporation of
the State of New Jersey,

        Plaintiff-Respondent,

v.

BLOCK 117, LOT 1
ASSESSED TO RALPH
SABATINI, ULMER AVENUE,

        Defendant-Appellant.

_________________________________________

              Submitted May 25, 2017 – Decided June 9, 2017

              Before Judges Lihotz and O'Connor.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Gloucester County, Docket
              No. F-17156-15.

              Ralph Sabatini, appellant pro se.

              Ward Law Firm, attorneys for respondent
              (John H. Shindle, on the brief).

PER CURIAM

        Defendant Ralph Sabatini appeals from an August 19, 2016

General Equity Part order denying his motion to vacate a final
default judgment in a tax sale foreclosure.     Defendant sought to

vacate the default judgment on the ground he had not been served

with plaintiff Greenwich Township's notice of foreclosure.

Having reviewed defendant's arguments in light of the record and

applicable principles of law, we reverse the order under review

and remand for further proceedings.

    The following facts are derived from the motion record.

Defendant owned residential property located on Ulmer Avenue in

Gibbstown.     The last time defendant paid any property taxes on

this land was in 2011.    Plaintiff obtained tax sale certificates

against the property and, in 2015, filed a verified in rem tax

foreclosure complaint.    At that time, plaintiff owed over

$20,000 in unpaid property taxes.     Defendant did not respond to

the complaint and plaintiff eventually obtained a default final

judgment against him.

    Defendant filed a motion to vacate the default judgment.

In his certification in support of the motion, defendant

asserted he had not been served; he does not identify the

document with which he had not been served, but it appears there

is no dispute defendant was referring to the notice of

foreclosure.

    In response, one of plaintiff's attorneys certified he sent

the notice to foreclose by regular and certified mail to
                                2
                                                           A-0473-16T2
defendant at his last known address, located in Franklinville.

Although not the property that was the subject of the foreclose

action, the Franklinville address appears as defendant's address

on the last municipal tax duplicate.   See R. 4:64-7(c).

However, both the regular and certified mail sent to the

Franklinville address was returned to plaintiff, with a notation

affixed by the Post Office on the front of both envelopes

stating the mail was "not deliverable as addressed" and "unable

to forward."

     Another attorney for plaintiff certified he was posting

copies of the notice to foreclose on telephone poles at the

subject property when defendant appeared and identified himself.

Plaintiff's attorney informed defendant who he was and why he

was at the property.   The attorney claims he then served

defendant by handing him a copy of the page from the newspaper

where the notice to foreclose appeared.1


1
    It is not disputed plaintiff published a copy of the notice
to foreclose in the South Jersey Times, a newspaper generally
circulated in the municipality where the lands affected are
located. See R. 4:64-7(b). Plaintiff also arranged to have a
copy of the notice to foreclose posted in the Gloucester County
Clerk's Office and in Greenwich Township's Tax Collector's
Office. See R. 4:64-7(d). The latter Rule also requires a copy
of the notice to foreclose be posted in "3 other conspicuous
places within the taxing district in which the land is located."
Ibid. Plaintiff is taking the position the posting of the
notice on telephone poles on defendant's property fulfilled the
latter condition.
                                3
                                                            A-0473-16T2
    The attorney further certified defendant's attorney then

contacted him to discuss resolving the matter.    Plaintiff's

attorney advised defense counsel the only way defendant could

prevent the tax sale foreclosure was to pay the outstanding

property taxes.   When defendant did not do so, plaintiff pursued

and eventually obtained the default final judgment against him.

    In his certification in reply, defendant again claimed he

had never been served, asserting the first time he saw any

pleadings in this matter was when he examined the court's file

after the final judgment was entered.    Defendant's attorney

submitted a certification claiming he had discussions with

plaintiff's counsel about assigning the tax sale certificate to

a third party, but the defense attorney claims he did not

discuss "service of process or a deadline[] for filing answers

or deadlines for paying off taxes.   My conversations were

strictly limited to trying to get an assignment of the tax sale

certificate."

    The court denied the motion.     In its brief decision, the

court observed defendant claimed he had never been served, but:

         It appears from the opposition that Mr.
         Sabatini was served with [the] Notice of the
         Foreclosure personally, and also consulted
         with [defense] counsel, who contacted
         [plaintiff's counsel].


                                4
                                                          A-0473-16T2
The court also noted it received a copy of a letter from

plaintiff's counsel to defendant after he was allegedly served

with the notice of foreclosure.   The court then concluded

defendant had been properly served with the notice of

foreclosure and denied defendant's motion.

    The court did not state how it determined plaintiff's

attorney served defendant in light of the parties' conflicting

certifications.   The court appeared to have placed some weight

on the letter from plaintiff's counsel to defendant.    However,

we note that, while the letter references "previous

conversations" between plaintiff's counsel and defendant, and

plaintiff's counsel advises defendant of the redemption amount,

there is no reference in the letter to the foreclosure complaint

or pending litigation.

    On appeal, defendant contends plaintiff failed to serve him

with the notice of foreclosure and, thus, the court erred when

it did not vacate the default judgment of foreclosure.     We

review defendant's contention for abuse of discretion.     Deutsche

Bank Nat'l Trust Co. v. Russo, 429 N.J. Super. 91, 98 (App. Div.

2012).

    A tax sale foreclosure judgment is void where there was

defective service of process on the property owner.     M & D

Assocs. v. Mandara, 366 N.J. Super. 341, 352-53 (App. Div.),
                                5
                                                           A-0473-16T2
certif. denied, 180 N.J. 151 (2004).   Service of process is

governed by Rule 4:64-7, which provides:

         The plaintiff shall, within 7 days after the
         date of publication of the notice of
         foreclosure, serve a copy thereof in the
         manner hereinafter provided on each person
         whose name appears as an owner in the tax
         foreclosure list at his or her last known
         address as it appears on the last municipal
         tax duplicate. The plaintiff shall also
         make such service upon all other persons
         having an ownership or lien interest
         recorded in the office of the Superior Court
         Clerk or the county recording officer on the
         date of the filing of the complaint and upon
         all other persons who, pursuant to N.J.S.A.
         54:5-104.48, as amended, have filed a notice
         with the tax collector specifying a title,
         lien, claim or interest in any of the lands
         sought to be affected by said complaint.
         Such service shall be made in the manner
         provided by [Rule] 4:4-4(a)(1) or (c) or by
         simultaneously mailing to the last known
         address by registered or certified mail,
         return receipt requested, and by ordinary
         mail. In addition to the foregoing, the
         plaintiff shall mail a copy of the notice of
         foreclosure, by ordinary mail, to the
         Attorney General.

         [R. 4:64-7(c).]

Therefore, here, service of the notice of foreclosure had to be

accomplished by either Rule 4:4-4(a)(1) or (c).   Plaintiff

claims one of its attorneys served defendant personally;

defendant disputes that claim.   Plaintiff argues the fact its

attorney and defendant's attorney communicated after defendant

was allegedly served corroborates he had been served.   In our
                                6
                                                           A-0473-16T2
view, the evidence plaintiff provides about the nature of those

communications is not dispositive, and defense counsel claims he

and plaintiff's counsel did not discuss the foreclosure action

at all.

    Plaintiff does not contend defendant was served in

accordance with Rule 4:4-4(c).     Thus, "[w]hen notices sent to

the property owner [are] returned as undelivered, additional

reasonable steps [are] required under due process of law to

notify the property owner."   I.E.'s, L.L.C. v. Simmons, 392 N.J.

Super. 520, 530 (Law Div. 2006).    Certainly, "service by . . .

posting does not meet due process requirements where the

defendant's names and address are 'reasonably ascertainable.'"

Ibid. (quoting New Brunswick Sav. Bank v. Markouski, 123 N.J.
402, 418-19 (1991)).

    Here, there is a question of fact whether plaintiff's

attorney personally served defendant with the notice to

foreclose, a question the court was unable to resolve in the

face of competing certifications on this issue.     Accordingly, we

reverse the order denying defendant's motion to vacate the

default judgment, and remand this matter for further fact-

finding on the question of whether defendant was properly

served.   We leave to the court's discretion whether a plenary

hearing is required to resolve the disputed facts.
                                7
                                                           A-0473-16T2
    Reversed and remanded for further proceedings consistent

with this opinion.   We do not retain jurisdiction.




                                8
                                                       A-0473-16T2